Title: General Orders, 30 April 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Tuesday April 30th 1782:
                            Parole
                            C. Signs.
                        
                        A return of public boats spicefying the different Speices, condition, where and in whose Possession or care
                            they are is positively to be given in by the 6th of May—The acting Quarter Master with the Army is dericted to have all
                            the Boats from Kings ferry to Wappings Creek inclusive collected immediately at the last mentioned place, except such as
                            are so Necessary for the common purposes of the Army, that the duty cannot be done without them; He will Consult with
                            Major General Heath and the Commandant of West point to determine this—the preservation of the Boats in use must be
                            attended to more strictly and the Officers or persons in whose charge they are left, must give their receipts, and will be
                            held personally responsible for them, such flatt bottomed boats and Batteaux as are not fit for service are to be repaired
                            without loss of time.
                        It is expected the Company of Watermen under the direction of thr Quarter Master will at least be Competent
                            to take care of the Boats, If more aid is necessary it will be granted—but no excuse for Neglegence or Waste in such an
                            important Article shall in future be admitted.
                        The Honorable the Congress have been pleased to pass the following Resolve.
                        By the United States in Congress Assembled—April 22nd 1782Resolved that from and after the first day
                            of May next, all resolves of Congress, heretofore passed relative to rations, Subsistence or allowances to officers over
                            and above their pay, and what they are intitled to from the Quarter Masters Department; except the allowance to the
                            General Commanding the Southern Army; be and they are hereby repeal’d—That from and after the first day of May next each
                            Officer shall be entitled to draw daily the Number of rations, and to receive Monthly as Subsistance the Number of dollars and parts of dollars affixed to their several ranks viz.
                        
                            
                                Rank
                                Rations ⅌ days
                                Dollars and
                                parts ⅌ Mo. 
                            
                            
                                Major General
                                5
                                31
                                60
                            
                            
                                Brigadier General
                                4
                                25
                                30
                            
                            
                                Colonel
                                2
                                12
                                60
                            
                            
                                Lt Colonel Commandant
                                 2 
                                12
                                60
                            
                            
                                Leiut. Colonels
                                1/2
                                11
                                "
                            
                            
                                Major
                                1/2
                                 8 
                                "
                            
                            
                                Chaplains
                                1/2 
                                8
                                "
                            
                            
                                Captain
                                1
                                6
                                30
                            
                            
                                Subaltern
                                1 
                                3
                                15
                            
                            
                                Surgeon
                                1/2 
                                4
                                60
                            
                            
                                Surgeons Mate
                                1
                                 3
                                15
                            
                            
                                Quart. Mast. Genl
                                4
                                25
                                30
                            
                            
                                D.Q.M. with So. Army
                                 1/2 
                                12
                                60
                            
                            
                                D.P.Mas. So. Army
                                1/2
                                11 
                                “
                            
                            
                                D.Clothr wth Army 
                                1
                                3
                                15
                            
                            
                                D. Post Mr wth Do
                                1
                                "
                                "
                            
                            
                                Commiss. Forage
                                1/2
                                11
                                "
                            
                            
                                Field Commissary
                                1
                                6
                                30
                            
                            
                                Do with So. Army
                                1
                                6
                                30
                            
                            
                                Director Genl Hospitl
                                2
                                " 
                                "
                            
                            
                                Chief Physician
                                 2
                                "
                                "
                            
                            
                                Hospitl Surgeon
                                1 
                                " 
                                "
                            
                            
                                Mates
                                1 
                                " 
                                 "
                            
                            
                                Stewards & Ward Mast. each
                                1
                                " 
                                 "
                            
                        

                        All Officers in the line of the Army, employed in any of the staff Departments shall be entitled while Acting
                            therein to draw the same number of rations and like Subsistance to which they are entitled by their Ranks in the Army: and
                            when any persons not in the line of the Army are employed in any of the staff departments, they shall be entitled to draw
                            the same number of rations and Subsistence as Officers of the Line Acting in similar Stations in the staff with them are
                            entitled to draw—No Compensation shall hereafter be made to those Officers who shall Neglect to draw Rations to which they
                            are entiltled.
                    